393 U.S. 85 (1968)
OVERTON
v.
NEW YORK.
No. 212.
Supreme Court of United States.
Decided October 28, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF APPEALS OF NEW YORK.
Melvin L. Wulf and David C. Gilberg for petitioner.
Carl A. Vergari and James J. Duggan for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgment of the Appellate Term of the Supreme Court of New York is vacated, and the case is remanded for further consideration in the light of Bumper v. North Carolina, 391 U. S. 543 (1968).
MR. JUSTICE BLACK dissents and would affirm the judgment of conviction here.